NUMBER 13-10-00296-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SAN PATRICIO COUNTY, TEXAS



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza

Per Curiam Memorandum Opinion (1)


	Relator, San Patricio County, Texas, filed a petition for writ of mandamus in the
above cause on May 20, 2010.  On May 27, 2010, the Court entered an order requesting
a response to be filed by the real party in interest, Nueces County, Texas, and such
response was duly filed on June 7, 2010. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the reply thereto, is of the opinion that relator has not shown itself entitled to the relief
sought.  Compare Tex. Civ. Prac. & Rem. Code Ann. § 15.015 (Vernon 2002) ("An action
against a county shall be brought in that county."), with Tex. Loc. Gov't Code Ann. §
72.009(a)  (Vernon 2008) ("A county['s] . . . suit against an adjacent county to establish the
common boundary line . . . must be brought in the district court of a county in an adjoining
judicial district whose boundaries are not affected by the suit and whose county seat is
closest to the county seat of the county that brings the suit.").  See In re Adan Volpe
Props., 306 S.W.3d 369, 376 (Tex. App.-Corpus Christi 2010, orig. proceeding) ("To
determine the main purpose of the suit . . . we examine the pleadings and the relief
sought."); In re Lemons, 281 S.W.3d 643, 647 (Tex. App.-Tyler 2009, orig. proceeding)
("The nature of the plaintiff's claim is determined from the relief sought in the plaintiff's
petition."); Karagounis v. Bexar County Hosp. Dist., 70 S.W.3d 145, 147 (Tex. App.-San
Antonio 2001, pet. denied) ("The true nature of a lawsuit depends on the facts alleged in
the petition, the rights asserted and the relief sought, and not on the terms used to
describe the cause of action.").  
	Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P.
52.8(a). 

								PER CURIAM


Delivered and filed this
11th day of June, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).